IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-78,250-01 and -02


EX PARTE JOE MICHAEL LARA, Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. W01-73280-I(A) and W01-73281-I(A) IN THE CRIMINAL DISTRICT
COURT NO. TWO
FROM DALLAS COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of  two
offenses of aggravated sexual assault of a child and sentenced to life imprisonment in each cause. 
	On August 17, 2012, an order designating issues was signed by the trial court.  The habeas
record has been forwarded to this Court prematurely.  We remand these applications to the Criminal
District Court No. Two of Dallas County to allow the trial judge to complete an evidentiary
investigation and enter findings of fact and conclusions of law.

	2
	These applications will be held in abeyance until the trial court has resolved the fact issues. 
The issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: October 3, 2012
Do not publish